CAYTON, Chief Judge
(dissenting).
Defendant admitted that he started and continued his left turn into the intersection without applying his brakes. His was the striking vehicle, and his act of wresting the right of way from plaintiff, who was in straight, through traffic, was clearly the sole cause of the collision. Plaintiff was driving at a moderate, legal rate of speed, with a green light in his favor, and there was not a word of testimony as to any unusual conditions as to weather, or obstructions, or other traffic, which would have required him to do anything he did not do. The uncontradicted and undisputed testimony was that he applied his brakes as soon as he saw defendant turning in front of him. I don’t see what more could have been expected of him. There was no evidence whatever on which to •base a finding, as the trial judge did, that *660plaintiff was not keeping a proper lookout or was driving too fast, or even an. inference to that effect. Thus the question was not one of fact but of law, and it is very clear, to me that it was decided wrong.